PER CURIAM.
Kareem X. Gough seeks review of his judgment and sentence for second degree murder, asserting that the trial court committed fundamental error by giving the standard jury instruction on the lesser included offense of manslaughter. Because the record reflects that intent was a disputed issue in this case, we reverse and remand for new trial. Montgomery v. State, 70 So.3d 603 (Fla. 1st DCA 2009), approved, State v. Montgomery, 39 So.3d 252 (Fla.2010).
REVERSED and REMANDED for further proceedings consistent with this opinion.
VAN NORTWICK, MARSTILLER and RAY, JJ., concur.